Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being obvious by Grzesiak (2012/0268373) hereinafter, Grzesiak further in view of Hildreth et al (2008/0030460) hereinafter, Hildreth. 

In regards to claim 1, Grzesiak teaches an electronic device comprising: one or more sensors (fig. 1 (60));  


    PNG
    media_image1.png
    569
    623
    media_image1.png
    Greyscale

	a processor, wherein the processor is configured to (fig. 1 (10)): 

    PNG
    media_image2.png
    807
    635
    media_image2.png
    Greyscale

	check a distance between [0040] the electronic device and a user using the one or more sensors [0041-0050], detect a gesture of the user by operating in a first st, 2nd, 3rd, set values)), using the one or more sensors(fig. 5 (60)), and 
	detect a gesture of the user by operating in a second gesture mode based on the checked distance deviating from the designated range (fig. s202-s205)) , and 
	perform an operation corresponding to the valid gesture based on the gesture being determined as the valid  [0044-0051]. 
	Grzesiak fails to teach determine, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area 
	modify the first area and the second area by performing a machine learning  on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and
	However, Hildreth  teaches determine, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area (fig. 1 (105 and 102) and 11b 11-4 and 1103)) [0021 ,109-112]

    PNG
    media_image3.png
    669
    650
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art modify the teachings of Grzesiak to further include the determining and modify the first area and the second area by performing a machine learning on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and as taught by Hildreth in order to adaptive user interface where it would be physically challenging otherwise [0004-0006]


In regards to claim 11, Grzesiak teaches method of operating an electronic device, comprising: 
	checking a distance between the electronic device and a user using one or more sensors; (fig. 2a (s203)) 
	detecting a gesture of the user by operating in a first gesture mode based on 
the checked distance satisfying a designated range using the one or more 
sensors (fig. s202)), and detecting a gesture of the user by operating in a second gesture mode based on the checked distance deviating from the designated range;  and  [0040-0053]
	performing an operation corresponding to the valid gesture based on the gesture being determined as the valid gesture (fig. 2a s206)).
teach determining, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area 
	modifying the first area and the second area by performing a machine learning  on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and
	However, Hildreth teaches determining, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area (fig. 1 (105 and 102) and 11b 11-4 and 1103)) [0021 ,109-112]
	However, Hildreth  teaches modifying the first area and the second area by performing a machine learning [134] on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and [163, 164,166, 139, 142] 11b 11-4 and 1103 and 1107))
	It would have been obvious to one of ordinary skill in the art modify the teachings of Grzesiak to further include modify the first area and the second area by performing a machine learning on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and as taught by Hildreth in order to adaptive user interface where it would be physically challenging otherwise [0004-0006]



Claim(s) 1,3-4,7-8 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being obvious by Katz et al (2014/0168062), hereinafter, Katz in view of Hildreth.

In regards to claim 1, Katz teaches an electronic device comprising: one or more sensors (fig. 3 (6));  
	a memory (fig. 1 16));  and 

    PNG
    media_image4.png
    714
    504
    media_image4.png
    Greyscale

	a processor, wherein the processor is configured to (fig. 1 (12)): 
	check a distance between the electronic device and a user using the one or more sensors, [0053] “The processor 12 may be configured to determine the location and distance of the user from the display 4.”) (fig. 2 (230))
	detect a gesture of the user by operating in a first gesture mode based on the checked distance satisfying a designated range (fig. 2 (220) and 240)), using the one or more sensors (fig. 1 (6)), and 
	detect a gesture of the user by operating in a second gesture mode based on the checked distance deviating from the designated range, and perform an operation corresponding to a valid gesture based on the detected gesture being recognized 
as the valid gesture [0060-0065].

 
	Katz fails to teach determine, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area 
	modify the first area and the second area by performing a machine learning  on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and
	However, Hildreth  teaches determine, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area (fig. 1 (105 and 102) and 11b 11-4 and 1103)) [0021 ,109-112]
	modify the first area and the second area by performing a machine learning [134] on pattern of gestures that the user performs, determine the gesture detected in the 
	It would have been obvious to one of ordinary skill in the art modify the teachings of Katz to further include the determining and modify the first area and the second area by performing a machine learning on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and as taught by Hildreth in order to adaptive user interface where it would be physically challenging otherwise [0004-0006]

In regards to claim 11, Katz teaches method of operating an electronic device, comprising (abstract): 
	checking a distance between the electronic device and a user using one or more sensors [0053-0060];  
	detecting a gesture of the user by operating in a first gesture mode based on 
the checked distance satisfying a designated range using the one or more 
sensors, and (fig. 3 (area boundary)
	detecting a gesture of the user by operating in a second gesture 
mode based on the checked distance deviating from the designated range (fig. 2 (210-240));  and 
	performing an operation corresponding to a valid gesture based on the detected 
gesture being recognized as the valid gesture (fig. 2 (250)).
determining, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area 
	modifying the first area and the second area by performing a machine learning  on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and
	However, Hildreth teaches determining, based on a location related to the user, a first area within a first distance from the location and a second area within a second distance larger than the first distance from the location and not including the first area (fig. 1 (105 and 102) and 11b 11-4 and 1103)) [0021 ,109-112]
	However, Hildreth  teaches modifying the first area and the second area by performing a machine learning [134] on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and [163, 164,166, 139, 142] 11b 11-4 and 1103 and 1107))
	It would have been obvious to one of ordinary skill in the art modify the teachings of Katz to further include modify the first area and the second area by performing a machine learning on pattern of gestures that the user performs, determine the gesture detected in the second area as a valid gesture; and as taught by Hildreth in order to adaptive user interface where it would be physically challenging otherwise [0004-0006]


In regards to claim 3, Katz in view of Hildreth teaches electronic device of claim 2, wherein the processor is configured to adjust the determined second area based on the state of the user [109] Hildreth 
In regards to claim 4, Katz in view of Hildreth teaches electronic device of claim 2, wherein the processor is configured to: receive a user input checking the intention of the user in response to detecting the gesture, and change the first area and the second area based on the received user input.(fig. 11b 1107 and 1108) Hildreth 
In regards to claim 7, Katz and Hildreth teaches the electronic device of claim 1, wherein the processor is configured, as a part of the detecting the gesture by operating in the second gesture mode, to: configure a reference axis based on a location related to the user[109] Hildreth, determine a third area located in a first direction perpendicular to the reference axis from the reference axis and a fourth area located in a second direction opposite the first direction from the reference axis, and recognize only a gesture in the first direction (fig. 15b (1507-1512] among gestures detected in the third area as a valid gesture, and recognize only a gesture in the second direction among gestures detected in the fourth area as a valid gesture[149-0151] Hildreth
In regards to claim 8, Katz and Hildreth teaches electronic wherein the processor is configured to: determine the first area and the second area, and then recognize a gesture detected in the first area as a valid gesture when the speed of the gesture exceeds a predetermined reference value, and recognize a gesture detected in the second area as a valid gesture when the speed of the gesture is less than or equal to the predetermined reference value.[0063] Katz
In regards to claim 13, Katz and Hildreth teaches method of claim 12, wherein the determined second area can be adjusted based on the state of the user. [[109]  Hildreth
In regards to claim 14, Katz and Hildreth teaches method of claim 12, further comprising: receiving a user input checking the intention of the user in response to detecting the gesture;  and changing the first area and the second area based on the received user input. [109]  Hildreth


Claim(s) 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being obvious by Katz et al (2014/0168062), hereinafter, Katz and Hildreth further in view of Holz (2014/0340524) hereinafter, Holz.

In regards to claim 5, Katz and Hildreth fail to teach the electronic device of claim 1, further comprising: a communication circuit,
		However, Holz teaches a communication circuit [018]. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Katz and Holz to further include a communication circuit as taught by Holz in order to provide wireless communication which can provide for greater mobility. 
		Therefore, Katz and  wherein the processor is configured, as a part of the detecting the gesture by operating in the second gesture mode, to: transmit a signal for communication connection with an external device to the external device through the communication circuit [018] Holz when a gesture of the user controlling the external 
In regards to claim 6, Katz and Hildreth in view of Holz teaches electronic device of claim 5, wherein the area in which the gesture of the user is detected is determined in consideration of physical characteristics of the user.[0056, 0069] Katz and [0027] Holz
In regards to claim 15, Katz and Hildreth in view of Holz teaches method of claim 11, see rational of claim 5, wherein the detecting the gesture by operating in the second gesture mode includes: transmitting a signal for communication connection with an external device to the external device through a communication circuit when a gesture of the user controlling the external device is recognized, receiving information on content being executed from the external device, and determining an area in which the gesture of the user is detected based on the received information on the content. (fig. 3a (306) [0018-0022] Holz and (fig. 3 delta z) [0056, 0070-0071] Katz.


Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694